NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30015

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00104-SAB

 v.
                                                MEMORANDUM*
WILLIAM CLINTON PALMER, III, a.k.a.
William Pullman,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Stanley A. Bastian, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      William Clinton Palmer, III, appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

failure to register, in violation of 18 U.S.C. § 2250(a). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Palmer contends that the district court procedurally erred by failing to

address his non-frivolous argument that the time he spent in solitary confinement

as part of his pre-trial detention warranted a lower sentence. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

considered all of Palmer’s mitigating arguments and was not persuaded that they

warranted a lower sentence. See United States v. Perez-Perez, 512 F.3d 514, 516-

17 (9th Cir. 2008).

       Palmer next contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Palmer’s prior escape conviction and his performance on supervised release. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      18-30015